403 F.2d 775
Robert D. CORLEY, Appellant,v.STATE OF LOUISIANA, Appellee.
No. 24309.
United States Court of Appeals Fifth Circuit.
Nov. 13, 1968.

Jennings Bryan Miller, Jr., Lake Charles, La., for appellant.
Charles D. Richard, Asst. Dist. Atty., Lake Charles, La., for appellee.
Before JONES and GODBOLD, Circuit Judges, and SCOTT, District Judge.
PER CURIAM:


1
This appeal is from the denial of a petition requesting that a state court sentence be vacated.  The district court treated it as an application for a writ of habeas corpus.


2
Appellant was convicted in a nonjury state court trial in May, 1966, of a first offense under the Louisiana statutes of operating a vehicle while intoxicated.  He claims that denial of his request for a jury trial was a violation of his rights under the Sixth Amendment to the Constitution of the United States.  The district court found that appellant has exhausted his state remedies.


3
The requirement of Duncan v. Louisiana, 391 U.S. 83, 88 S.Ct. 1517, 20 L.Ed.2d 491 (1968) that the states must respect the Sixth Amendment right to jury trial is not to be retroactively applied to any trial which began prior to May 20, 1968, the date of the Duncan decision, De Stefano v. Woods, 392 U.S. 631, 88 S.Ct. 2093, 20 L.Ed.2d 1308 (1968).  It is not necessary for us to decide whether the offense here charged is one to which the right to jury trial now applies.


4
The decision of the district court is affirmed.